Citation Nr: 0708328	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-17 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.  

The veteran testified before the undersigned Veterans Law 
Judge at a teleconference hearing in January 2005.  A 
transcript of the hearing is of record.

This case was previously remanded by a Board decision dated 
in April 2005 for further evidentiary development.  This 
development has not been completed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this case must be remanded for other reasons, the 
RO will have an opportunity to provide proper notice to the 
veteran pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The veteran contends that his hypertension is due to, or was 
aggravated by his service-connected diabetes mellitus. 

The evidentiary record includes a June 1998 clinical note 
from the veteran's private physician which reflected 
diagnoses of diabetes and hypertension.  The diabetes was 
indicated to be a new diagnosis, and the hypertension was 
noted to be under good control.  However, a June 2002 
statement from the same physician indicates that diabetes was 
diagnosed in June 1998, and that hypertension was 
subsequently diagnosed in June 1999 and that the veteran was 
started on treatment for hypertension at that time.  The 
physican explained that prior to the diagnosis of 
hypertension, the veteran had intermittent episodes of non-
sustained mildly elevated blood pressure, but had not been 
diagnosed with, or treated for hypertension then.  He stated 
further that based on the veteran's clinical course, the 
onset of diabetes preceded the diagnosis of hypertension.  In 
a January 2005 statement, the physican reiterated that the 
veteran's diabetes mellitus preceded the onset of his 
hypertension.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a veteran's service-connected 
disability causes an increase in, but is not the proximate 
cause of, a non-service connected disability, and the veteran 
is entitled to service connection for that incremental 
increase in severity attributable to the service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Therefore, in an April 2005 Board decision, the appeal was 
remanded for a VA medical examination and opinion as to 
whether the service-connected diabetes caused or aggravated 
the veteran's hypertension.  Thus, in September 2005, the 
veteran underwent an examination, where he reported a history 
of hypertension since 1999, and diabetes since 1998.  
Following a physical evaluation and review of the medical 
records, a VA examiner concluded that the hypertension was 
not caused by the diabetes.  However, the examiner did not 
provide sufficient rationale for such his conclusion; and in 
addition, he failed to address a specific Board request, 
which was to discuss whether the service-connected diabetes 
mellitus aggravated the hypertension.   

The Board emphasizes that the Court has specifically mandated 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance. 
Id.

In light of these circumstances, the Board has concluded that 
further development in accordance with the Board's prior 
remand instructions is required.  Specifically, a 
supplemental opinion, with a supporting rationale, is 
necessary to determine if in fact hypertension developed as a 
result of the service- connected diabetes; and if not whether 
the diabetes or diabetes-related medication(s) aggravated his 
hypertension at all.  See Allen v. Brown, 7 Vet.App. 439 
(1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should schedule the veteran for 
a VA examination for the purpose of 
determining whether the veteran's service 
connected diabetes mellitus aggravates his 
nonservice-connected hypertension.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner. 

Based upon the review of the claims folder 
and the examination findings, the examiner 
should provide an opinion with respect to 
whether it is at least as likely as not 
that the veteran's service-connected 
diabetes mellitus either caused or 
aggravated the veteran's hypertension.  If 
there is evidence of aggravation, the 
examiner should discuss to what extent the 
diabetes aggravates the hypertension.  The 
rationale for all opinions expressed must 
be clearly set forth by the physician in 
the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo review 
of all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



